Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 1 of 14 PageID #: 614



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
  ------------------------------------x

  YANY'S GARDEN LLC AND NARUL TONY
  HACK,
                                                        MEMORANDUM & ORDER
                            Plaintiffs,                 18-cv-2813(EK)(RML)

                     -against-

  The City of New York, New York City
  Department of Buildings, New York
  City Department of Housing
  Preservation and Development et al.,

                             Defendants.

  ------------------------------------x

 ERIC KOMITEE, United States District Judge:

               Plaintiffs Yany’s Garden LLC and Narul Tony Hack are

 the successive owners of a property located at 152-31 14th Road

 in Whitestone, New York (the “property”).1            After the City of New

 York condemned the property and levied a tax lien against it,

 they filed this action together in May 2018, alleging violations

 of 42 U.S.C. § 1983 and various New York state laws.               Plaintiffs

 amended their complaint in November 2018.            On January 15, 2020,

 Judge Nicholas Garaufis2 granted a motion to dismiss certain

 defendants from the case outright; as to other defendants, he



       1 Hack bought the property in 2004 and sold it to Yany’s Garden LLC

 sometime prior to May 2018 (the complaint does not say when). Id. ¶¶ 25-26,
 29.
       2   This case was transferred to the undersigned on February 12, 2020.


                                          1
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 2 of 14 PageID #: 615



 granted the motion to dismiss in part and denied it in part.3

 See Yany's Garden LLC v. City of New York, No. 18-CV-2813, 2020

 WL 224701, at *1 (E.D.N.Y. Jan. 15, 2020) (the “Order”).             On

 January 29, 2020, Plaintiffs moved for reconsideration of the

 Order.    They argue that the Order erred by (a) dismissing

 Plaintiffs’ Section 1983 claim on statute-of-limitations

 grounds, when the relevant limitations period should have been

 left to the jury to decide; and (b) relying on the Rooker-

 Feldman doctrine to dismiss Plaintiffs’ “illegal tax lien

 foreclosure” count.      For the following reasons, the motion for

 reconsideration is denied.

                                      Background

             The Court assumes familiarity with the factual and

 procedural history set forth in the January 15, 2020 Order.

 Briefly, after Hack acquired the property — a vacant lot — in

 2004, he began construction of a building.          Am. Compl. ¶¶ 43-44.

 Construction ceased shortly thereafter and, the City determined,




       3 As discussed further below, Judge Garaufis’s Order dismissed two
 defendants outright: the NYCTL 2012-A Trust (a tax-lien trust formed by the
 City of New York, referred to in this Order as “NYCTL”), and NYCTL’s
 “collateral agent and custodian,” the Bank of New York Mellon (together with
 NYCTL, the “Trust Defendants”). See Order at *1. He granted the motion to
 dismiss certain counts against the City of New York (“NYC” or the “City”),
 the NYC Department of Buildings (“DOB”), the NYC Department of Housing
 Preservation and Development (“HPD”), HPD employees Rassoul Azarnejad and Amy
 Marcus, and DOB employees Philip Mattera and Dennis Zambotti (collectively,
 the “City Defendants”), but denied the motion to dismiss as to one count
 against them. Id. Defendant Scala Contracting Co., Inc. (“Scala”) was
 served on November 30, 2018 but has not appeared in this case. Id. at 2
 (citing ECF No. 35).

                                       2
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 3 of 14 PageID #: 616



 the construction zone remained in dangerous condition.                See id.

 ¶¶ 46-47.    In or around September 2010, the City Defendants

 issued an “Emergency Declaration” directing that the property’s

 open foundation be filled, the site be graded, and the plywood

 fence be replaced with a chain-link fence.              Id. ¶ 47.   The City

 engaged defendant Scala to perform that work; in December 2010,

 Scala billed the City $17,011.         Id. ¶¶ 56, 78.      Plaintiffs

 allege that the City Defendants failed to notify Hack of the

 2010 Emergency Declaration or the work required, see, e.g.,

 id. ¶¶ 54, 57-58, despite Hack’s having been “within the city

 when the [declaration] was made.”           Id. ¶ 62.    Later, the City’s

 Department of Finance (“DOF”) passed the cost of Scala’s work on

 to plaintiff Hack.     See id. ¶¶ 79-80.

             The City placed a tax lien on the property, which it

 subsequently sold to defendant NYCTL (a trust formed by the

 City) in August 2012.      Id.   The lien remained unresolved through

 February 3, 2017, when a judgment of foreclosure was entered

 against the property.      Id. ¶ 82.       Plaintiffs allege that Hack

 was not served with notice of this judgment, either.                Id. ¶ 11.

 On May 11, 2018, NYCTL auctioned the property at a foreclosure

 sale; however, for reasons that are unclear on the face of the

 complaint, that sale did not proceed, and on October 12, 2018,

 the Trust Defendants repurchased the property for $200.                Id.

 ¶¶ 86-87, 142-44.

                                        3
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 4 of 14 PageID #: 617



             Plaintiffs’ sole federal claim, brought pursuant to

 42 U.S.C. § 1983, alleges that Defendants violated the due

 process clause by failing to provide Hack with notice and a

 “pre-deprivation hearing” before commencing work on the

 property.     Id. ¶¶ 94-96.    Plaintiffs maintain that the property

 was “not in an emergency condition,” and that the failure to

 provide notice and a hearing deprived them of the ability to

 contest the need for such work.          Id.

             Judge Garaufis held this claim to be barred by the

 statute of limitations.       His Order noted that although “[t]he

 Amended Complaint does not state when Hack first became aware of

 the work completed pursuant to the Emergency Declaration,” Order

 at *2, it was appropriate to take judicial notice of the

 “Statement of Account” notice posted to Hack’s own online

 account with the DOF on June 10, 2011, which Defendants had

 attached to their motion to dismiss.             Id. at *4-5; see also ECF

 No. 20-7 at 3.     That notice included a $17,011 charge for the

 work undertaken by Scala, labeled as “demolition.”             Id. at *5.

 Based on this posting, the Court held that Hack had “reason to

 know” of his alleged injury at least as early as June 2011, and

 therefore the statute of limitations began to run then, at the

 latest.     Id.   On that basis, the Court determined that the

 three-year statute of limitations expired well before Plaintiffs

 commenced this action in May 2018.             Id. *5-6.

                                      4
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 5 of 14 PageID #: 618



              In addition to the Section 1983 claim, Plaintiffs

 brought several state-law claims against the City Defendants,

 including for a due process violation under Article 1, Section 6

 of the New York Constitution and for trespass, injury to

 property, conversion, intentional infliction of emotional

 distress, failure to protect, and negligence.               Id. ¶¶ 107-138.

 They also brought what they styled as an “illegal tax lien

 foreclosure” claim against the Trust Defendants.               Id. ¶¶ 139-

 149.

              The Order dismissed all of Plaintiffs’ state-law tort

 claims against the City Defendants because Plaintiffs failed to

 plead compliance with New York’s notice-of-claim requirement.

 Id. at *7.    Additionally, Judge Garaufis held that the Court

 lacked jurisdiction over all claims challenging the state

 foreclosure judgment because of the Rooker-Feldman doctrine,

 which bars what are essentially federal-court appeals of

 unfavorable state-court dispositions.             Id.

              The Order therefore granted the Trust Defendants’

 motion to dismiss in its entirety.             Id. at *1.   The only claim

 to survive was the New York State due process claim, which the

 City had not sought to dismiss.          Id.     The City has subsequently

 indicated that it will move for judgment on the pleadings on




                                      5
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 6 of 14 PageID #: 619



 this claim.         ECF No. 48.4     Finally, Judge Garaufis also denied

 Plaintiffs’ second request to amend the complaint, noting they

 had not specified the ways in which they would amend, nor had

 they filed a formal motion.             Id. at *7.

                  On January 29, 2020, Plaintiffs filed the instant

 motion for reconsideration of the January 15, 2020 Order.                   ECF

 No. 40.         This motion also included a one-sentence request for

 leave to amend.          Id. at 2.    On February 22, 2020, without

 seeking leave, Plaintiffs submitted a proposed second amended

 complaint.         ECF No. 44-3.

                                         Legal Standard

                  A motion for reconsideration “is generally not favored

 and is properly granted only upon a showing of exceptional

 circumstances.”          Marrero Pichardo v. Ashcroft, 374 F.3d 46, 55

 (2d Cir. 2004).          Typical grounds for reconsideration include “an

 intervening change of controlling law, the availability of new

 evidence, or the need to correct a clear error or prevent

 manifest injustice.”           Kolel Beth Yechiel Mechil of Tartikov,

 Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013).

 “Clear error” or “manifest injustice” may occur where “the court

 overlook[ed] controlling decisions or factual matters that were

 put before it on the underlying motion and which, if examined,



          4   The Court will set a briefing schedule for this motion in a separate
 order.

                                            6
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 7 of 14 PageID #: 620



 might reasonably have led to a different result.”            See Richmond

 v. Select Portfolio Servicing Inc., 14-cv-41678, 2016 WL 743397,

 at *8 (E.D.N.Y. Feb. 22, 2016) (internal quotations omitted)

 (citing Eisemann v. Greene, 204 F.3d 393, 395 n.2 (2d Cir.

 2000)).    However, the movant may not seek “solely to relitigate

 an issue already decided.”       Shrader v. CSX Transp., Inc., 70

 F.3d 255, 257 (2d Cir. 1995).        “It is well-settled that Rule 59

 is not a vehicle for relitigating old issues, presenting the

 case under new theories, securing a rehearing on the merits, or

 otherwise taking a second bite at the apple.”           Analytical

 Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir.

 2012) (internal quotations omitted).

                                      Discussion

             The Court addresses the three arguments in Plaintiffs’

 motion for reconsideration in sequence.

       A.    Hack’s Section 1983 Claim – Statute of Limitations

             Plaintiffs contend that Judge Garaufis erred in

 dismissing the Section 1983 claim (Count 1) on statute-of-

 limitations grounds.      Mot. for Reconsideration at 3, ECF No. 40.

 They argue that “[w]hether or not Plaintiff Hack had actual or

 constructive notice that would bar Plaintiffs from tolling the

 statute of the limitation is an issue reserved for jury.”5             Id.



       5 Plaintiffs do not argue that the statute of limitations period for
 this claim differs as to plaintiff Yany’s Garden LLC.

                                       7
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 8 of 14 PageID #: 621



             This argument is incorrect as a matter of law.

 “‘Dismissal under Fed. R. Civ. P. 12(b)(6) is appropriate when a

 defendant raises a statutory bar,’ such as lack of timeliness,

 ‘as an affirmative defense and it is clear from the face of the

 complaint, and matters of which the court may take judicial

 notice, that the plaintiff's claims are barred as a matter of

 law.’”   Sewell v. Bernardin, 795 F.3d 337, 339 (2d Cir. 2015)

 (quoting Staehr v. Hartford Fin. Servs. Grp., 547 F.3d 406, 425

 (2d Cir. 2008)).6     It follows that a court may take judicial

 notice of a matter of public record for the purpose of

 establishing a plaintiff’s actual or constructive notice of a

 claim, which triggers the start of the limitations period.                See

 Staehr, 547 F.3d at 425-26 (in ruling on a 12(b)(6) motion, it

 was appropriate for the district court to take judicial notice

 of news articles to establish plaintiffs’ “inquiry notice” for

 statute-of-limitations purposes); see also Dodds v. Cigna Sec.,

 Inc., 12 F.3d 346, 352 n.3 (2d Cir. 1993) (question of

 constructive notice may be resolved as a matter of law at the

 pleading stage).

             The Order properly took judicial notice of the posting

 to Plaintiffs’ DOF account, which is publicly available, and


       6 In their motion to dismiss, Defendants asserted   this statute-of-
 limitations defense and appended the 2011 DOF Statement   of Account. ECF No.
 20-11 at 8; see also Staehr, 547 F.3d at 426 (defendant   may assert
 affirmative defense in a 12(b)(6) motion, predicated on   a record that may be
 the subject of judicial notice).

                                       8
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 9 of 14 PageID #: 622



 determined that the statute of limitations for the Section 1983

 claim began running as of the date of that posting (at the

 latest).7   See Milan v. Wertheimer, 808 F.3d 961, 963 (2d Cir.

 2015) (“Section 1983 actions in New York are subject to a three-

 year statute of limitations, running from the time a plaintiff

 knows or has reason to know of the injury giving rise to the

 claim.”) (cleaned up); see also Smith v. City of New York, 664

 F. App'x 45, 47 (2d Cir. 2016) (a Section 1983 claim “accrues

 even though the full extent of the injury is not then known or

 predictable”) (citing Wallace v. Kato, 549 U.S. 384, 391

 (2007)).

             Therefore, Plaintiffs have not shown clear error in

 the dismissal of Count 1 as time-barred.

       B.    Tax Lien Foreclosure – Rooker-Feldman Dismissal

             Judge Garaufis dismissed Plaintiffs’ Count 6 — for

 “illegal tax lien foreclosure” — on Rooker-Feldman grounds.              The

 Rooker-Feldman doctrine prohibits federal courts from

 considering cases that “essentially amount to appeals of state

 court judgments” like the New York foreclosure proceeding.              See

 Order at *7 (citing Vossbrinck v. Accredited Home Lenders, Inc.,

 773 F.3d 423, 426 (2d Cir. 2014)).         In moving for




       7 Judge Garaufis noted that plaintiff Hack would have had reason to
 review the Statement of Account in order to fulfill his legal obligation to
 pay taxes. Order at *5.

                                       9
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 10 of 14 PageID #: 623



 reconsideration, Plaintiffs challenge the application of Rooker-

 Feldman on two grounds.

              First, Plaintiffs claim that the Rooker-Feldman

 dismissal was erroneous because Judge Garaufis did not consider

 the Trust Defendants’ “violation of [the Bankruptcy Code’s]

 automatic stay.”       Mot. for Reconsideration at 3-4.      Plaintiff

 Hack, they say, filed for bankruptcy in 2010, and the

 foreclosure proceeding thus occurred in violation of the

 automatic stay of 11 U.S.C. § 362.         Id.   Accordingly, the

 argument goes, the foreclosure judgment was void ab initio under

 federal law.     Id.

              The immediate problem with this argument is that it

 relies on factual assertions found nowhere in the amended

 complaint.    A party may not assert new allegations or a new

 legal theory on a motion for reconsideration.           See, e.g.,

 Analytical Surveys, 684 F.3d at 36; see also Gold v. Deutsche

 AG, 365 F.3d 144, 149 n.4 (2d Cir. 2004) (district court

 properly disregarded new allegations made in a motion for

 reconsideration when plaintiff knew those underlying facts when

 he filed his complaint).8       Accordingly, the alleged violation of


       8 Plaintiffs first alleged the 11 U.S.C. § 362 theory and the fact of
 the bankruptcy proceeding in their opposition to Defendants’ motion to
 dismiss. ECF No. 27 at 17. However, a plaintiff cannot amend a complaint by
 way of an opposition brief, and therefore it was proper for Judge Garaufis
 not to consider the claim. See, e.g., D'Alessandro v. City of New York, 713
 F. App'x 1, 11 n.12 (2d Cir. 2017); Colon v. Mark-Viverito, 16-CV-4540, 2018
 WL 1565635, at *8 n.9 (S.D.N.Y. Mar. 26, 2018); McCloud v. Cutler, 06–cv–
 5443, 2008 WL 906701, at *3, n.4 (E.D.N.Y. Apr.3, 2008).

                                      10
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 11 of 14 PageID #: 624



 the automatic stay cannot now form the basis of a successful

 motion for reconsideration.

             Second, Plaintiffs argue that Rooker-Feldman does not

 apply because they are not complaining of “injuries caused by a

 state court’s judgment,” see Vossbrinck, 773 F.3d at 423, but

 instead are complaining about injury to federal rights: the

 “procedural due process right, substantive equal protection

 right and substantive due process right,” all of which were

 allegedly violated when the Trust Defendants “unreasonably took

 the Plaintiffs’ property without reasonable compensation” in

 connection with the foreclosure sale in 2018.           Mot. for

 Reconsideration at 4.

             Like their bankruptcy argument, this contention — that

 the claim for “illegal tax lien foreclosure” rests on federal

 constitutional, rather than state-law, grounds — is not alleged

 in the amended complaint.       Rather, Plaintiffs raised this claim,

 too, for the first time in their brief opposing the motion to

 dismiss.    ECF No. 27 at 18.     Moreover, the new argument is

 contradicted by the amended complaint itself, which treats the

 “illegal tax lien foreclosure” claim as a state-law, rather than

 federal, violation.

             As Judge Garaufis pointed out, the amended complaint

 “does not explain the source of law allowing it to bring a claim

 of illegal tax lien foreclosure.”         Order at *7.    However,

                                      11
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 12 of 14 PageID #: 625



 Plaintiffs’ counsel conceded at the August 26, 2020 conference

 that the amended complaint alleges the “illegal tax lien

 foreclosure” count under state, not federal, law.           Aug. 26, 2020

 Tr. 42:3-11.     And in setting out the “illegal tax lien

 foreclosure” claim in Count 6, the amended complaint says that

 it “is asserted under the supplemental jurisdiction of this

 court,” Am. Compl. ¶ 140 — jurisdiction that applies, by

 definition, to state claims rather than federal.           See 28 U.S.C.

 § 1367.     The amended complaint also states that Count 6 is part

 of the “same case or controversy as the federal claims,” thus

 implying that Count 6 itself is not a federal claim.            Am. Compl.

 ¶ 140.     Lastly, the Section 1983 allegations in Count 1 are

 solely based on the 2010 Emergency Declaration — not the 2018

 foreclosure sale.

              Plaintiffs cannot use their motion for reconsideration

 to dress up the “illegal tax lien foreclosure” state-law claim

 in the language of due process and thereby overcome Rooker-

 Feldman.     There was no clear error in dismissing Count 6 on

 Rooker-Feldman grounds.

                          Request to Amend the Complaint

              Plaintiffs also request leave to amend the complaint.

 Mot. for Reconsideration at 2.        The proposed complaint would

 include new allegations (discussed above) about Hack’s

 bankruptcy proceeding and the automatic stay.           ECF No. 44-3 ¶¶

                                      12
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 13 of 14 PageID #: 626



 79-82, 84, 150-164, 166.       It would also add a new count under

 11 U.S.C. § 362.     Id. ¶¶ 150-164.

             Although the Court must allow leave to amend “when

 justice so requires,” Fed. R. Civ. P. 15(a)(2), it “may be

 denied when there is undue delay in bringing the motion.”             Peele

 v. New York City Dep't of Soc. Servs./Human Res. Admin., 112

 F.3d 505 (2d Cir. 1996).       Plaintiffs filed this proposed

 complaint over twenty-one months after initiating the action in

 May 2018, almost fifteen months after filing their first amended

 complaint, and after all but one of their claims were dismissed.9

 See Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir.

 1990) (affirming district court’s denial of motion to amend to

 assert a new claim “more than 17 months after bringing suit,

 more than six months after filing their second amended

 complaint, and more than one month after responding to the

 motion for summary judgment”).        In the proposed complaint, they

 assert substantially the same claims as those dismissed in the

 January 15, 2020 Order, and add facts and legal theories that

 were all available to them in May 2018.          They filed no formal



       9 Leave to amend is especially inappropriate after dismissal has been
 granted. Cf. Ruotolo v. City of New York, 514 F.3d 184, 191 (2d Cir. 2008)
 (“A party seeking to file an amended complaint postjudgment must first have
 the judgment vacated or set aside pursuant to Fed. R. Civ. P. 59(e) or
 60(b).”); National Petrochemical Co. of Iran v. M/T Stolt Sheaf, 930 F.2d
 240, 244 (2d Cir. 1991) (“Unless there is a valid basis to vacate the
 previously entered judgment, it would be contradictory to entertain a motion
 to amend the complaint.”).


                                      13
Case 1:18-cv-02813-EK-RML Document 54 Filed 09/02/20 Page 14 of 14 PageID #: 627



 motion to amend and otherwise provided no explanation for the

 delay.    See Weaver v. Indymac Fed. Bank, FSB, 488 F. App'x 522,

 523 (2d Cir. 2012) (district court did not abuse discretion in

 denying motion to amend, “especially since [plaintiff] provided

 no explanation as to why he was unable to raise those claims

 earlier”); see also Goss v. Revlon, Inc., 548 F.2d 405, 407 (2d

 Cir. 1976) (“The appellant, in seeking to add myriad new claims,

 advances no reason for his extended and undue delay, other than

 ignorance of the law; such a failure has been held an

 insufficient basis for leave to amend.”).          Accordingly,

 Plaintiffs’ request to amend the complaint is denied.

                                      Conclusion

             For the foregoing reasons, Plaintiffs’ motion for

 reconsideration and request to amend the complaint are denied.



       SO ORDERED.

                                     /s/ Eric Komitee_________________
                                     ERIC KOMITEE
                                     United States District Judge


 Dated:      September 2, 2020
             Brooklyn, New York




                                      14
